        Case 2:20-cv-00388-TOR      ECF No. 4    filed 12/11/20   PageID.37 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    MARTHA J. KNIGHT, f/k/a/
      MARTHA J. REHN,                                NO: 2:20-CV-0388-TOR
 8
                                Plaintiff,          ORDER OF VOLUNTARY
 9                                                  DISMISSAL WITH PREJUDICE
            v.
10
      AMERITAS LIFE INSURANCE
11    CORP.,

12                              Defendant.

13

14         BEFORE THE COURT is Plaintiff’s Notice of Voluntary Dismissal (ECF

15   No. 3). Plaintiff seeks dismissal of this action, with prejudice, because the parties

16   have reached a settlement resolving all claims made by Plaintiff against Defendant.

17   Because Defendant has neither filed an answer nor moved for summary judgment,

18   Plaintiff has an absolute right to voluntarily dismiss this case. Fed. R. Civ. P.

19   41(a)(1)(A)(i).

20



     ORDER OF VOLUNTARY DISMISSAL WITH PREJUDICE ~ 1
        Case 2:20-cv-00388-TOR     ECF No. 4    filed 12/11/20   PageID.38 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         All claims and causes of action in this matter are DISMISSED with

 3   prejudice and without costs or fees to any party.

 4         The District Court Executive is directed to enter this Order and Judgment of

 5   Dismissal, furnish copies to counsel, and CLOSE the file.

 6         DATED December 11, 2020.

 7

 8                                  THOMAS O. RICE
                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER OF VOLUNTARY DISMISSAL WITH PREJUDICE ~ 2
